Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application 16/949,549 filed on 11/3/2020 has been considered by the Examiner.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/3/2020, 4/20/2022, 5/27/2022, 6/10/2022 and 7/15/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 11, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taaghol et al. (US 9,843,624 hereinafter Taaghol).
Regarding claim 1, Taaghol discloses a system comprising: 
a first computing system configured to control a second computing system (FIG. 1-5, col. 15, line 14-col. 16, line 43; i.e. the fx Manager or the fxClound controls or manages the remote fxDevices, col. 24, line 60-col. 25, line 15, col. 28, lines 9-14; i.e. booting or powering on the remote fxDevices by the fxClound booting processes); 
a software module configured to attempt to interact with the second computing system once the second computing system is brought to a first state by the first computing system (FIG. 3-5, col. 21, lines 10-60, col. 24, line 60-col. 25, line 15, col. 28, lines 9-14; i.e. inter-app communication is enabled by the fxVF after the devices are powered up or booted by the remote fxCloud booting processes); and 
an admittance mechanism configured to use a plurality of rules in a dynamic rule-based system, to determine whether the interaction between the software module and the second computing system can occur, wherein if the software module violates at least one of the plurality of rules, the interaction is not allowed to occur (FIG. 3-5, col. 21, lines 10-60, col. 24, line 60-col. 25, line 15, col. 28, lines 9-14; i.e. the inter-app communication is enabled by the fxVF where the policy and security provisions are enforced; the distributed resources service (dRS) allows or disallows access to platform resource or inter-app communication according to the defined policies).
Regarding claim 2, Taaghol discloses the system of claim 1, wherein the first state is an initial configuration or a configuration after a re-boot (col. 24, line 60-col. 25, line 15, col. 28, lines 9-14).
Regarding claim 5, Taaghol discloses the system of claim 1, wherein the admittance mechanism includes a rule-based sieve (FIG. 7, col. 24, lines 10-59).
Regarding claim 7, Taaghol discloses one or more hardware-based non-transitory memory devices storing computer-readable instructions which, when executed by the one or more processors disposed in a computing device, cause the computing device to: 
cause an item-holding module to be brought to a first state by a controller (FIG. 1-5, col. 15, line 14-col. 16, line 43; i.e. the fx Manager or the fxClound controls or manages the remote fxDevices, col. 24, line 60-col. 25, line 15, col. 28, lines 9-14; i.e. booting or powering on the remote fxDevices by the fxClound booting processes); 
receive a request for access by an item module for an item-holding module (FIG. 3-5, col. 21, lines 10-60, col. 24, line 60-col. 25, line 15, col. 28, lines 9-14; i.e. receiving inter-app communication request after the devices are powered up or booted by the remote fxCloud booting processes); 
determine with an admittance mechanism whether the item module can access the item-holding module by applying a plurality of rules in a dynamic rule-based system, wherein if the item module violates one of the plurality of rules, the access is not allowed to occur (FIG. 3-5, col. 21, lines 10-60, col. 24, line 60-col. 25, line 15, col. 28, lines 9-14; i.e. the inter-app communication is enabled by the fxVF where the policy and security provisions are enforced; the distributed resources service (dRS) allows or disallows access to platform resource or inter-app communication according to the defined policies).
Regarding claim 8, see claim 2 above for the same reasons of rejections.
Regarding claim 11, see claim 5 above for the same reasons of rejections.
Regarding claim 13, Taaghol discloses a device comprising: 
a controller configured to control a computing device and to bring the computing device to an initial state in a computing system (FIG. 1-5, col. 15, line 14-col. 16, line 43; i.e. the fx Manager or the fxClound controls or manages the remote fxDevices, col. 24, line 60-col. 25, line 15, col. 28, lines 9-14; i.e. booting or powering on the remote fxDevices by the fxClound booting processes); 
an application configured to interact with the controller in order to attempt to access the computing device (FIG. 3-5, col. 21, lines 10-60, col. 24, line 60-col. 25, line 15, col. 28, lines 9-14; i.e. inter-app communication is enabled by the fxVF after the devices are powered up or booted by the remote fxCloud booting processes); and 
an admittance device configured to use a plurality of rules associated with the computing system, to determine whether the access between the application and the computing device can occur, wherein if the application violates one of the plurality of rules, the interaction is not allowed to occur (FIG. 3-5, col. 21, lines 10-60, col. 24, line 60-col. 25, line 15, col. 28, lines 9-14; i.e. the inter-app communication is enabled by the fxVF where the policy and security provisions are enforced; the distributed resources service (dRS) allows or disallows access to platform resource or inter-app communication according to the defined policies).
Regarding claim 14, see claim 2 above for the same reasons of rejections.
Regarding claim 17, see claim 5 above for the same reasons of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taaghol in view of BASSO et al. (US 2015/0341364 hereinafter Basso).
Regarding claim 3, Taaghol discloses the system of claim 1.
Taaghol does not explicitly disclose wherein the dynamic rule-based system includes a plurality of tags wherein a tag can be used to activate or inactivate any of the plurality of rules.
However, Basso discloses wherein the dynamic rule-based system includes a plurality of tags wherein a tag can be used to activate or inactivate any of the plurality of rules (Abstract, ¶ [0020], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Basso’s teaching into Taaghol in order to allow updating access rules without disrupting computing processes (Basso, ¶ [0018]-[0020]).
Regarding claim 9, see claim 3 above for the same reasons of rejections.
Regarding claim 15, Taaghol discloses the device of claim 13.
Taaghol does not explicitly disclose wherein the rules includes a plurality of tags.
However. Basso discloses wherein the rules includes a plurality of tags (Abstract, ¶ [0020], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Basso’s teaching into Taaghol in order to allow updating access rules without disrupting computing processes (Basso, ¶ [0018]-[0020]).
Regarding claim 19, Taaghol discloses the device of claim 15.
Taaghol does not explicitly disclose wherein one of the tags is used to activate one of the plurality of rules.
However, Basso discloses wherein one of the tags is used to activate one of the plurality of rules (Abstract, ¶ [0020], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Basso’s teaching into Taaghol in order to allow updating access rules without disrupting computing processes (Basso, ¶ [0018]-[0020]).
Regarding claim 20, Taaghol discloses the device of claim 15.
Taaghol does not explicitly disclose wherein one of the tags is used to de-activate one of the plurality of rules.
However, Basso discloses wherein one of the tags is used to de-activate one of the plurality of rules (Abstract, ¶ [0020], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Basso’s teaching into Taaghol in order to allow updating access rules without disrupting computing processes (Basso, ¶ [0018]-[0020]).
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taaghol in view of Connely, IV et al. (US 2018/0121843 hereinafter Connely).
Regarding claim 6, Taaghol discloses the system of claim 1.
Taaghol does not explicitly disclose wherein the first computing system includes a HIVE Orchestrator.
However, Connely discloses wherein the first computing system includes a HIVE Orchestrator (FIG. 3, ¶ [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Connely’s teaching into Taaghol in order to process large data sets into appropriate format (Connely, ¶ [0049]).
Regarding claim 12, see claim 6 above for the same reasons of rejections.
Regarding claim 18, see claim 6 above for the same reasons of rejections.
Allowable Subject Matter
Claims 4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435